 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   JESSE C. BOGGS,                     ) No. 2:19-CV-10473-JFW (JDE)
                                         )
12                   Petitioner,         )
                                         ) JUDGMENT
13                   v.                  )
                                         )
     PEOPLE OF THE STATE OF              )
14                                       )
     CALIFORNIA,                         )
15                                       )
                     Respondent.         )
16
17
18        Pursuant to the Order Summarily Dismissing Action,
19        IT IS ADJUDGED that that the action is dismissed without prejudice.
20
21
22   Dated: December 26, 2019
23
24                                          ______________________________
25                                          JOHN F. WALTER
                                            United States District Judge
26
27
28
